DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [001] has blank lines instead of the US Patent numbers for application 16/104,829.   	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 18, 31, 32, 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossing et al (US Publication 2007/0049989).
Referring to Claim 1, Rossing et al teaches a method for treating a patient, the method comprising: delivering therapeutic stimulation energy to a tissue of the patient, the therapeutic stimulation energy being based on a therapeutic stimulation waveform (e.g. Paragraph [0015] discloses applying therapy), wherein the therapeutic stimulation waveform comprises bursts of trains of pulses, wherein each train comprises a series of pulses and each burst comprises a series of trains (e.g. Figure 4 (middle chart/dose interval) is equivalent to claimed bursts and Figure 4 (bottom chart/burst interval) is equivalent to claimed trains), each train having a train-on period from a beginning of a first pulse of said train to an end of a last pulse of said train, wherein there is a train-off quiescent period between an end of one train and a beginning of a next train (e.g. Figure 4 bottom chart/burst interval) illustrates an average power high(train-on) and an average power low (train-off); Paragraph [0014] discloses the second dose of average power is zero; see annotated Figure 4 below), and each burst having a burst-on period from a beginning of a first pulse of a first train of said burst to an end of a last pulse of a last train of said burst, wherein there is a burst-off quiescent period between an end of one burst and a beginning of a next burst (e.g. Figure 4, middle chart/dose interval illustrates an average power high(burst-on) and an average power low (burst-off); Paragraph [0014] discloses the second dose of average power is zero; see annotated Figure 4 below), and wherein the therapeutic stimulation waveform comprises a plurality of waveform parameters including the train-on period, the train-off quiescent period, the train-off quiescent period, the burst-on period, and the burst-off quiescent period, said waveform parameters being selected to effect treatment of the patient (e.g. Figure 4, top chart illustrates the therapy includes multiple dose (bursts) on and off periods and burst (train) on and off periods).

    PNG
    media_image1.png
    699
    544
    media_image1.png
    Greyscale


Referring to Claim 6, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation waveform comprises a series of monophasic pulses (e.g. Paragraph [0065] discloses monophasic).

Referring to Claim 7, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation waveform comprises a biphasic pulse (e.g. Paragraph [0065] discloses biphasic).
Referring to Claim 18, Rossing et al teaches the medical apparatus according to claim 1, wherein the therapeutic stimulation waveform comprises an envelope with a shape selected from the group consisting of: cosine; cosine-squared; sine; square; rectangle; triangle; symmetric triangle; asymmetric triangle; trapezoid; sawtooth; ramp; linear ramp; and combinations thereof (e.g. Figure 4 illustrates a rectangular shape).
Referring to Claim 31, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation waveform is configured to treat a disease or disorder selected from the group consisting of: chronic pain; acute pain; migraine; cluster headaches; urge incontinence; overactive bladder; fecal incontinence; bowel disorders; tremor; obsessive compulsive disorder; depression; epilepsy; inflammation; tinnitus; high blood pressure; heart failure; carpal tunnel syndrome; sleep apnea; obstructive sleep apnea; dystonia; interstitial cystitis; gastroparesis; obesity; mobility issues; arrhythmia; rheumatoid arthritis; dementia; Alzheimer's disease; eating disorder; addiction; traumatic brain injury; chronic angina; congestive heart failure; muscle atrophy; inadequate bone growth; post-laminectomy pain; liver disease; Crohn's disease; irritable bowel syndrome; erectile dysfunction; kidney disease; peripheral vascular disease; diabetic neuropathy; a condition associated with diabetes; peripheral diabetic neuropathic pain; painful diabetic peripheral neuropathy; peripheral vascular disease; peripheral arterial disease; peripheral artery disease; cardiac autonomic neuropathy; diabetic autonomic neuropathy; diabetic sensory neuropathy; diabetic motor neuropathy; diabetic sensorimotor neuropathy; diabetic muscular atrophy; diabetic neurovascular disease; and combinations thereof (e.g. Paragraphs [0004] and [0043] discloses hypertension).

Referring to Claim 32, Rossing et al teaches the method according to claim 1, wherein one or more of the waveform parameters are selected to effect treatment of the patient while minimizing an undesired condition of the patient in response to the therapeutic stimulation energy (e.g. Paragraphs [0004] and [0043] discloses hypertension).

Referring to Claim 34, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation energy is generated and delivered by at least one implantable functional element of an implantable system (e.g. Paragraph [0065] discloses electrical activation  of the baroreflex activation device (75) and Figure 3, Element 75 illustrates the electrode is implanted).

Referring to Claim 35, Rossing et al teaches the method according to claim 34, further comprising positioning the at least one implantable functional element of the implantable system at or near the tissue of the patient (e.g. Figure 3, Element 75 and Paragraph [0065]).

Referring to Claim 36, Rossing et al teaches the method according to claim 35, wherein the at least one implantable functional element comprises at least one electrode (e.g. Figure 3, Element 75 and Paragraph [0065]).

Referring to Claim 37, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation energy is delivered to tissue selected from the group consisting of: spinal tissue, spinal cord tissue, spinal cord nerves, spinal cord ganglia, tissue associated with the spinal cord, nerves associated with the spinal cord, ganglia associated with the spinal cord, tissue in the spinal canal, nerves in the epidural space, the posterior spinal nerve root, the dorsal root, dorsal root ganglion, pre-ganglionic tissue on the posterior spinal nerve root, post-ganglionic tissue on the posterior spinal nerve root, the dorsal ramus, grey ramus communicans, white ramus communicans, ventral ramus, motor nerves, peripheral nerves, the tibial nerve, sensory fibers that lead to the tibial nerve, the occipital nerve, the sphenopalatine ganglion, the sacral nerve, the pudendal nerve, the hypoglossal nerve, the vagus nerve, the renal nerve, brain tissue, the thalamus, muscles of the tongue, cardiac tissue, the anal sphincter, the heart, the liver, the kidney, an artery, a vein, a bone, a muscle, and combinations thereof (e.g. Figure 3 illustrates cardiac tissue Paragraph [0003] discloses cardiovascular, neurological, and renal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989).
Referring to Claims 2-5, Rossing et al teaches the method according to claim 1, except wherein the train-on period is between 1 μsec and 100 msec; wherein the train-off period is between 1 μsec and 100 msec; wherein the burst-on period is between 8 msec and 12 msec; and wherein the burst-off period is between 8 msec and 18 msec. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the train-on period is between 1 μsec and 100 msec; the train-off period is between 1 μsec and 100 msec; the burst-on period is between 8 msec and 12 msec; and the burst-off period is between 8 msec and 18 msec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Referring to Claim 16, Rossing et al teaches the method according to claim 1, except wherein the therapeutic stimulation waveform comprises pulses with a pulse width between 1 μsec and 10 msec.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the therapeutic stimulation waveform comprises pulses with a pulse width between 1 μsec and 10 msec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim(s) 8-13, 29-30, 32, 33, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of De Ridder (US Publication 2011/0184488).
Referring to Claim 8, Rossing et al teaches the method according to claim 1, wherein the invention treats neurological disorders (e.g. Paragraph [0003]).oer  However, Rossing et al does not explicitly disclose wherein one or more of the waveform parameters of the therapeutic stimulation waveform are selected to effect treatment of the patient while reducing paresthesia.
 	De Ridder teaches that it is known to treat neurological tissue in the spinal cord without causing paresthesia as set forth in abstract, and Paragraph [0002] to provide treatment for pain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with treating neurological tissue in the spinal cord without causing paresthesia as taught by De Ridder, since such a modification would provide the predictable results of treatment for pain.
	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with one or more of the waveform parameters of the therapeutic stimulation waveform are selected to effect treatment of the patient while reducing paresthesia since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Referring to Claims 9-11, Rossing et al teaches the method according to claim 8, except further comprising randomly varying one or more therapeutic stimulation parameters to reduce paresthesia; wherein the therapeutic stimulation waveform comprises an inter-pulse gap that is varied randomly.
 	De Ridder teaches that it is known to use an inter-burst intervals (inter-pulse gap) pseudo-randomly varied with a range of about 1 milliseconds to 5 seconds as set forth in Paragraph [0061] to provide improving patient quality of life by reducing pain without paresthesia.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with an inter-burst intervals (inter-pulse gap) pseudo-randomly varied with a range of about 1 milliseconds to 5 seconds as taught by De Ridder, since such a modification would provide the predictable results of improving patient quality of life by reducing pain without paresthesia.

Referring to Claim 12, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation waveform comprises an inter-pulse gap with a first duration and an inter-train period with a second duration, and wherein the first duration is less than the second duration.
 	De Ridder teaches that it is known to use the therapeutic stimulation waveform comprises an inter-pulse gap with a first duration and an inter-train period with a second duration, and wherein the first duration is less than the second duration as set forth in Paragraph [0061] to provide improving patient quality of life by reducing pain without paresthesia.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with the therapeutic stimulation waveform comprises an inter-pulse gap with a first duration and an inter-train period with a second duration, and wherein the first duration is less than the second duration as taught by De Ridder, since such a modification would provide the predictable results of improving patient quality of life by reducing pain without paresthesia.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the therapeutic stimulation waveform comprises an inter-pulse gap with a first duration and an inter-train period with a second duration, and wherein the first duration is less than the second duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Referring to Claim 13, Rossing et al teaches the method according to claim 1, except wherein the therapeutic stimulation waveform comprises an inter-pulse gap with a duration between 1 μsec and 1 second.
 	De Ridder teaches that it is known to use an inter-burst intervals (inter-pulse gap) with a range of about 1 milliseconds to 5 seconds as set forth in Paragraph [0061] to provide improving patient quality of life by reducing pain without paresthesia.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with an inter-burst intervals (inter-pulse gap) with a range of about 1 milliseconds to 5 seconds as taught by De Ridder, since such a modification would provide the predictable results of improving patient quality of life by reducing pain without paresthesia.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the therapeutic stimulation waveform comprises an inter-pulse gap with a duration between 1 μsec and 1 second since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Referring to Claims 29 and 30, Rossing et al teaches the method according to claim 1, except wherein the therapeutic stimulation waveform is configured to treat pain; wherein the therapeutic stimulation waveform is configured to treat pain selected from the group consisting of: back pain; joint pain; neuropathic pain; tennis elbow; muscle pain; shoulder pain; chronic, intractable pain of the back; chronic intractable pain of the lower limbs; unilateral pain; bilateral pain; neuropathic groin pain; perineal pain; phantom limb pain; complex regional pain syndrome; failed back surgery syndrome; cluster headaches; migraines; inflammatory pain; arthritis; abdominal pain; pelvic pain; and combinations thereof .
 	De Ridder teaches that it is known to treat phantom pain or chronic pain as set forth in Paragraphs [0028] and [0033] to provide treatment for pain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with treating neurological tissue in the spinal cord without causing paresthesia as taught by De Ridder, since such a modification would provide the predictable results improving patient quality of life by reducing pain.
Referring to Claims 32, 33 and 39, Rossing et al teaches the method according to claim 1, except wherein the therapeutic stimulation energy is delivered to tissue of or associated with a peripheral nerve to treat pain with reduced paresthesia to treat pain.
 	De Ridder teaches that it is known to treat neuronal (peripheral nerve) tissue without causing paresthesia as set forth in abstract, and Paragraphs [0002] and [0021] to provide treatment for pain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with treating peripheral nerve (neuronal) tissue without causing paresthesia as taught by De Ridder, since such a modification would provide the predictable results of treatment for pain.
Referring to Claim 38, Rossing et al teaches the method according to claim 1, except wherein the therapeutic stimulation energy is delivered to tissue of or associated with a spinal cord to treat pain with reduced paresthesia to treat pain.
	De Ridder teaches that it is known to treat neurological tissue in the spinal cord without causing paresthesia as set forth in abstract, and Paragraph [0002] to provide treatment for pain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with treating neurological tissue in the spinal cord without causing paresthesia as taught by De Ridder, since such a modification would provide the predictable results of treatment for pain.
Referring to Claim 40, Rossing et al teaches a method for treating a patient, the method comprising: delivering therapeutic stimulation energy to tissue of a patient, the therapeutic stimulation energy being based on a therapeutic stimulation waveform, wherein the therapeutic stimulation waveform comprises bursts of trains of pulses(e.g. Figure 4 (middle chart/dose interval) is equivalent to claimed bursts and Figure 4 (bottom chart/burst interval) is equivalent to claimed trains), wherein each train comprises a series of pulses and each burst comprises a series of trains (e.g. Figure 4 (middle chart/dose interval) is equivalent to claimed bursts and Figure 4 (bottom chart/burst interval) is equivalent to claimed trains), each train having a train-on period from a beginning of a first pulse of said train to an end of a last pulse of said train, wherein there is a train-off quiescent period between an end of one train and a beginning of a next train ((e.g. Figure 4 bottom chart/burst interval) illustrates an average power high(train-on) and an average power low (train-off); Paragraph [0014] discloses the second dose of average power is zero; see annotated Figure 4 below), and each burst having a burst-on period from a beginning of a first pulse of a first train of said burst to an end of a last pulse of a last train of said burst, wherein there is a burst-off quiescent period between an end of one burst and a beginning of a next burst (e.g. Figure 4, middle chart/dose interval illustrates an average power high(burst-on) and an average power low (burst-off); Paragraph [0014] discloses the second dose of average power is zero; see annotated Figure 4 below), and wherein the therapeutic stimulation waveform comprises a plurality of waveform parameters including the train-on period, the train-off quiescent period, the train-off quiescent period, the burst-on period, and the burst-off quiescent period, said waveform parameters being selected (e.g. Figure 4, top chart illustrates the therapy includes multiple dose (bursts) on and off periods and burst (train) on and off periods); wherein treating neurological disorders (e.g. Paragraph [0003].oer  However, Rossing et al does not explicitly disclose delivering therapeutic stimulation energy to tissue of or associated with a spinal cord to treat pain of the patient with reduced paresthesia.
 	De Ridder teaches that it is known to treat neurological tissue in the spinal cord without causing paresthesia as set forth in abstract, and Paragraph [0002] to provide treatment for pain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with treating neurological tissue in the spinal cord without causing paresthesia as taught by De Ridder, since such a modification would provide the predictable results of treatment for pain.

Referring to Claim 41, Rossing et al teaches a method for treating a patient, the method comprising: delivering therapeutic stimulation energy to tissue of a patient, the therapeutic stimulation energy being based on a therapeutic stimulation waveform, wherein the therapeutic stimulation waveform comprises bursts of trains of pulses(e.g. Figure 4 (middle chart/dose interval) is equivalent to claimed bursts and Figure 4 (bottom chart/burst interval) is equivalent to claimed trains), wherein each train comprises a series of pulses and each burst comprises a series of trains (e.g. Figure 4 (middle chart/dose interval) is equivalent to claimed bursts and Figure 4 (bottom chart/burst interval) is equivalent to claimed trains), each train having a train-on period from a beginning of a first pulse of said train to an end of a last pulse of said train, wherein there is a train-off quiescent period between an end of one train and a beginning of a next train ((e.g. Figure 4 bottom chart/burst interval) illustrates an average power high(train-on) and an average power low (train-off); Paragraph [0014] discloses the second dose of average power is zero; see annotated Figure 4 below), and each burst having a burst-on period from a beginning of a first pulse of a first train of said burst to an end of a last pulse of a last train of said burst, wherein there is a burst-off quiescent period between an end of one burst and a beginning of a next burst (e.g. Figure 4, middle chart/dose interval illustrates an average power high(burst-on) and an average power low (burst-off); Paragraph [0014] discloses the second dose of average power is zero; see annotated Figure 4 below), and wherein the therapeutic stimulation waveform comprises a plurality of waveform parameters including the train-on period, the train-off quiescent period, the train-off quiescent period, the burst-on period, and the burst-off quiescent period, said waveform parameters being selected (e.g. Figure 4, top chart illustrates the therapy includes multiple dose (bursts) on and off periods and burst (train) on and off periods); wherein treating neurological disorders (e.g. Paragraph [0003].oer  However, Rossing et al does not explicitly disclose delivering therapeutic stimulation energy to tissue of or associated with a peripheral nerve to treat pain of the patient with reduced paresthesia.
 	De Ridder teaches that it is known to treat neuronal (peripheral nerve) tissue without causing paresthesia as set forth in abstract, and Paragraphs [0002] and [0021] to provide treatment for pain.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with treating peripheral nerve (neuronal) tissue without causing paresthesia as taught by De Ridder, since such a modification would provide the predictable results of treatment for pain.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of De Ridder (US Publication 2011/0184488), as applied to claim 13 above, and further in view of Rubinstein et al (US Publication 2011/0218593).

Referring to Claim 14, Rossing et al in view of De Ridder teaches the method according to claim 13, except wherein the therapeutic stimulation waveform comprises an inter-pulse gap with a duration between 1 μsec and 100 μsec.
 	Rubinstein et al teaches that it is known to use an inter-pulse gap with a duration between 1 µsec and 100 µsec as set forth in Paragraph [0079] discloses duration between 1 and 100 microseconds to provide optimized charge balancing. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with an inter-pulse gap with a duration between 1 µsec and 100 µsec as taught by Rubinstein et al, since such a modification would provide the predictable results of optimizing charge balancing.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the therapeutic stimulation waveform comprises an inter-pulse gap with a duration between 1 μsec and 100 μsec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Referring to Claim 15, Rossing et al in view of De Ridder teaches the method according to claim 1, except wherein the therapeutic stimulation waveform comprises an inter-phase gap with a duration between 10 μsec and 30 μsec. 	Rubinstein et al teaches that it is known to use an inter-phase gap with a duration between 10 µsec and 30 µsec as set forth in Paragraph [0079] discloses duration between 1 and 100 microseconds to provide optimized charge balancing. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with an inter-phase gap with a duration between 10 µsec and 30 µsec as taught by Rubinstein et al, since such a modification would provide the predictable results of optimizing charge balancing.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with an inter-phase gap with a duration between 10 μsec and 30 μsec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of Tracey et al (US Publication 2011/0264163).
Referring to Claim 17, Rossing et al teaches the method according to claim 1, except wherein the stimulation waveform comprises a high frequency carrier signal modulated with a low frequency envelope.
 	Tracey et al teaches that it is known to use the stimulation waveform comprises a high frequency carrier signal modulated with a low frequency envelope as set forth in Figure 2 and Paragraph [0034] to provide optimizing waveform transmission through tissue due to the high frequency nature of the first waveform, yet allows it to be detected (and responded to) by the nerve due to the low frequency envelope of the modulated signal. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with the stimulation waveform comprises a high frequency carrier signal modulated with a low frequency envelope as taught by Tracey et al, since such a modification would provide the predictable results of optimizing waveform transmission through tissue due to the high frequency nature of the first waveform, yet allows it to be detected (and responded to) by the nerve due to the low frequency envelope of the modulated signal.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of Cook et al (US Publication 2017/0252552).
Referring to Claims 19 and 20, Rossing et al teaches the method according to claim 1, wherein the therapeutic stimulation waveform comprises a duty cycle between 0.1% and 99%; and wherein the therapeutic stimulation waveform comprises a duty cycle between 1% and 25%.
 	Cook et al teaches that it is known to use a duty cycle of less than 25% as set forth in Paragraph [0024] to provide ensured preservation of the nerve. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with a duty cycle of less than 25% as taught by Cook et al, since such a modification would provide the predictable results of ensured preservation of the nerve.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the therapeutic stimulation waveform comprises a duty cycle between 0.1% and 99%; and wherein the therapeutic stimulation waveform comprises a duty cycle between 1% and 25% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of Zhu (US Publication 2016/0346546).
Referring to Claims 21-24, Rossing et al teaches the method according to claim 1, except wherein the apparatus is configured to randomly vary one or more therapeutic stimulation parameters and further comprising a probability distribution, and wherein the apparatus is configured to randomly vary the at least one of the one or more stimulation parameters based on the probability distribution; wherein the probability distribution comprises a distribution selected from the group consisting of: a uniform distribution; an arbitrary distribution; a gamma distribution; a normal distribution; a log-normal distribution; a Pareto distribution; a Gaussian distribution; a Poisson distribution; a Rayleigh distribution; a triangular distribution; a statistic distribution; combinations thereof; and wherein the apparatus is configured to randomly vary the at least one of the one or more stimulation parameters to elicit a neurostimulation effect selected from the group consisting of: synchronized superthreshold neuronal activation; stochastic activation; sub-paresthesia neuronal stimulation; combinations thereof.
 	Zhu teaches that it is known to use a probability distribution, and wherein the apparatus is configured to randomly vary the at least one of the one or more stimulation parameters based on the probability distribution; wherein the probability distribution comprises a distribution a Gaussian distribution, Poisson distribution, or gamma distribution and wherein the apparatus is configured to randomly vary the at least one of the one or more stimulation parameters to elicit a neurostimulation effect selected from stochastic activation as set forth in Paragraphs [0060], [0062], [0080], [0084] and [0085] to provide reduced sensitivity to the stimulus. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with a probability distribution, and wherein the apparatus is configured to randomly vary the at least one of the one or more stimulation parameters based on the probability distribution; wherein the probability distribution comprises a distribution a Gaussian distribution, Poisson distribution, or gamma distribution and wherein the apparatus is configured to randomly vary the at least one of the one or more stimulation parameters to elicit a neurostimulation effect selected from stochastic activation as taught by Zhu, since such a modification would provide the predictable results of reduced sensitivity to the stimulus.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of Rawat et al (US Publication 2014/0288616).
Referring to Claims 25-26, Rossing et al teaches the method according to claim 1 except wherein the stimulation waveform comprises pulses with a pulse width between 10 µsec and 300 µsec; and wherein the stimulation waveform comprises pulses with a pulse width between 30 µsec and 90 µsec. 	Rawat et al teaches that it is known to use pulses with a pulse width between 10 µsec and 300 µsec; and wherein the stimulation waveform comprises pulses with a pulse width between 30 µsec and 90 µsec as set forth in Table 1, below Paragraph [0062] to provide restoring muscle function to the lumbar spine to treat pain. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with pulses with a pulse width between 10 µsec and 300 µsec; and wherein the stimulation waveform comprises pulses with a pulse width between 30 µsec and 90 µsec as taught by Rawat et al, since such a modification would provide the predictable results of restoring muscle function to the lumbar spine to treat pain.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the stimulation waveform comprises pulses with a pulse width between 10 µsec and 300 µsec; and wherein the stimulation waveform comprises pulses with a pulse width between 30 µsec and 90 µsec since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossing et al (US Publication 2007/0049989) in view of Walker et al (US Publication 2010/0274318).
Referring to Claims 27-28, Rossing et al teaches the method according to claim 1, except wherein the stimulation waveform comprises a train- on period with a duration between 700 µsec and 1.1 msec; and wherein the stimulation waveform comprises a train-off period between trains of between 900 µsec and 1.7 msec.  	Walker et al teaches that it is known to use a train-on period with a duration between 700 µsec and 1.1 msec and a train-off period between trains of between 900 µsec and 1.7 msec as set forth in Paragraph [0037] (on for a period of about 1 msec and off for a period of about 1 msec) to provide pain relief without creating unwanted sensory and/or motor side effects. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rossing et al, with pulses with a train-on period with a duration between 700 µsec and 1.1 msec and a train-off period between trains of between 900 µsec and 1.7 msec as taught by Walker et al, since such a modification would provide the predictable results of pain relief without creating unwanted sensory and/or motor side effects.
 	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Rossing et al with the stimulation waveform comprises a train- on period with a duration between 700 µsec and 1.1 msec; and wherein the stimulation waveform comprises a train-off period between trains of between 900 µsec and 1.7 msec since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,097,096. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waataja et al (US Publication  2017/0216602) teaches having an active phase during on time and an inactive phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792